FILED
                             NOT FOR PUBLICATION                             FEB 25 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 YAN CHEN,                                        No. 06-75191

               Petitioner,                        Agency No. A098-741-107

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Yan Chen, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PR/Research
of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003), and

we deny the petition for review.

       Substantial evidence supports the BIA’s determination that the family

planning officials’ attempts to arrest Chen for trying to marry while under the legal

age did not establish past persecution, see id. at 1016, and she did not demonstrate

an objectively reasonable fear of future persecution based on her opposition to

China’s family planning policies or her illegal departure from China, see id. at

1018; see also Li v. INS, 92 F.3d 985, 988 (9th Cir. 1996) (“Criminal prosecution

for illegal departure is generally not considered to be persecution.”). Accordingly,

Chen’s asylum claim fails.

       Because Chen did not establish eligibility for asylum, it necessarily follows

that she did not satisfy the more stringent standard for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

       PETITION FOR REVIEW DENIED.




PR/Research                               2                                    06-75191